Exhibit THE BURLINGTON NORTHERN SANTA FE SUPPLEMENTAL RETIREMENT PLAN Amended and Restated April 24, 2008, effective as of January 1, 2005 Section 1 General 1.1. Establishment of Supplemental Plan and Purpose. Burlington Northern Santa Fe Corporation, a Delaware corporation (hereinafter the "Company"), has established the Burlington Northern Santa Fe Supplemental Retirement Plan (hereinafter the "Supplemental Plan"), effective October 1, 1996.The Supplemental Plan is subject to the following: (a) The purpose of the Supplemental Plan is to enable eligible employees of the Employers to receive retirement income and other benefits in addition to the retirement income and other benefits payable under the qualified plans of the Company.The Company and each Affiliated Company which, with the consent of the Chief Executive Officer or Board of Directors of the Company, adopts the Supplemental Plan are referred to herein collectively as the "Employers" and individually as an "Employer". The term "Affiliated Company" shall mean all persons with whom the Company is considered to be a single employer under section 414(b) of the Internal Revenue Code of 1986, as amended (hereinafter, the “Code”) and all persons with whom the Company would be considered a single employer under section 414(c) of the Code. (b) The Supplemental Plan as set forth herein shall apply to distributions under the Supplemental Plan commencing on or after January 1, 2005 (the “Effective Date” of the Supplemental Plan as set forth herein), excluding payments made before or made after the Effective Date that are part of a series of installment or annuity payments that commenced prior to the Effective Date; provided that payments that commenced prior to the Effective Date will be subject to the applicable provisions of the Supplemental Plan as in effect prior to the Effective Date. (c) Notwithstanding the foregoing, if a Participant’s Termination Date occurred before January 1, 2009, and payment of his Supplemental Plan benefits did not commence before the Effective Date, then: (i)If payment of the
